UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JAVON HIGH,

                                  Plaintiff,
                                                                 9:17-CV-1067
             v.                                                   (LEK/DJS)

PA SWITZ, Physicians Assistant, Ulster Correctional
Facility,

                                  Defendant.


APPEARANCES:                                    OF COUNSEL:

JAVON HIGH
Plaintiff, Pro Se
3025 West 32nd Street
Apartment 10F
Brooklyn, NY 11224

HON. LETITIA JAMES                              ERIK BOULE PINSONNAULT, ESQ.
Attorney General of the State of New York       Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DANIEL J. STEWART
United States Magistrate Judge

                  REPORT-RECOMMENDATION and ORDER

      On September 25, 2017, pro se Plaintiff Javon High commenced this action

pursuant to 42 U.S.C. § 1983, asserting claims arising from his confinement at both

Wyoming Correctional Facility and Ulster Correctional Facility, while in the custody of

the Department of Corrections and Community Supervision (“DOCCS”). Dkt. No. 1,

Compl. In his Complaint, Plaintiff alleged that he suffers from chronic, severe pain, for

                                          -1-
which he was prescribed certain medications and physical therapy. Compl. at p. 3.

Plaintiff alleged that while at Ulster, he was seen by P.A. Switz, who told Plaintiff that

he would not be getting the physical therapy or prescribed medications at Ulster, and that

he could attempt to get this treatment when he got to his designated facility, which would

not be for a month or two. Id. at pp. 4-5. Plaintiff alleges that he then went thirty-five

days with severe pain before he was transferred to Wyoming. Id. at p. 6. Plaintiff alleged

continuing issues related to his pain and treatment after he was transferred. 1 Id. at pp. 6-

19. Remaining in this District are Plaintiff’s claims arising out of his confinement at

Ulster, which are only those against Defendant Genevieve Switz.

        Presently before the Court is Defendant’s Motion for Summary Judgment. Dkt.

No. 32. In her Motion, Defendant warned Plaintiff of the potential consequences of his

failure to respond to the Motion. Dkt. No. 32 at p. 3. Plaintiff’s opposition was originally

due on June 17, 2019. Dkt. No. 34. The Court notified Plaintiff of this deadline and also

warned him of the consequences of failing to respond to the Motion. Id. Upon Plaintiff’s

failure to oppose to the Motion, the Court sua sponte extended the deadline to August 2,

2019, again warning Plaintiff of the possible consequences of his failure to respond and

providing that no further extensions would be granted absent a showing of extraordinary

circumstances. Dkt. No. 35. On July 8, 2019, Plaintiff submitted a motion for the

appointment of counsel. Dkt. No. 36. The Court denied Plaintiff’s Motion for counsel,

but sua sponte granted Plaintiff a further extension of time to respond to the Motion, until


1
 The claims regarding Plaintiff’s treatment at Wyoming were severed and transferred to the Western District of
New York upon initial review of the Complaint. Dkt. No. 8.

                                                    -2-
August 30, 2019. Dkt. No. 37. Plaintiff has failed to submit any response to the Motion,

and has not filed any further submissions of any kind to the Court.

       For the reasons that follow, the Court recommends Defendant’s Motion be granted.

               I. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment is

appropriate only where “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” The moving party bears the burden to

demonstrate through “pleadings, depositions, answers to interrogatories, and admissions

on file, together with [ ] affidavits, if any,” that there is no genuine issue of material fact.

F.D.I.C. v. Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).

       To defeat a motion for summary judgment, the non-movant must set out specific

facts showing that there is a genuine issue for trial and cannot rest merely on allegations

or denials of the facts submitted by the movant. FED. R. CIV. P. 56(c); see also Scott v.

Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory allegations or denials are

ordinarily not sufficient to defeat a motion for summary judgment when the moving party

has set out a documentary case.”); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522,

525-26 (2d Cir. 1994). To that end, sworn statements are “more than mere conclusory

allegations subject to disregard . . . they are specific and detailed allegations of fact, made

under penalty of perjury, and should be treated as evidence in deciding a summary

judgment motion” and the credibility of such statements is better left to a trier of fact.



                                              -3-
Scott v. Coughlin, 344 F.3d at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir.

1983) and Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).

       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried, not

to deciding them. Its duty, in short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d

1219, 1224 (2d Cir. 1994). Furthermore, where a party is proceeding pro se, the court

must “read [his or her] supporting papers liberally, and . . . interpret them to raise the

strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.

1994); see also Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995). Nonetheless, summary

judgment is appropriate “[w]here the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

                                    II. DISCUSSION

       To state an Eighth Amendment claim for denial of adequate medical care, a

prisoner must demonstrate that prison officials acted with “deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “[T]he plaintiff

must allege conduct that is ‘repugnant to the conscience of mankind’ or ‘incompatible

with the evolving standards of decency that mark the progress of a maturing society.’”

                                            -4-
Ross v. Kelly, 784 F. Supp. 35, 44 (W.D.N.Y. 1992) (quoting Estelle v. Gamble, 429 U.S.

at 102, 105-06). To state a claim for denial of medical care, a prisoner must demonstrate

(1) a serious medical condition and (2) deliberate indifference. Farmer v. Brennan, 511

U.S. 825, 834-35 (1994); Hathaway v. Coughlin (“Hathaway I”), 37 F.3d 63, 66 (2d Cir.

1994).

         The first prong is an objective standard and considers whether the medical

condition is “sufficiently serious.” Farmer v. Brennan, 511 U.S. at 834 (quoting Wilson

v. Seiter, 501 U.S. 294, 297 (1991)). A court must consider two inquiries in determining

whether a deprivation of care is sufficiently serious. Salahuddin v. Goord, 467 F.3d 263,

279 (2d Cir. 2006). First, the court must determine “whether the prisoner was actually

deprived of adequate medical care.” Id. Medical care is adequate where the care provided

is a “reasonable” response to the inmate’s medical condition. Id. The second inquiry is

“whether the inadequacy in medical care is sufficiently serious.” Id. at 280. In cases

where there is a failure to provide any treatment, the court examines whether the inmate’s

medical condition is sufficiently serious. Smith v. Carpenter, 316 F.3d 178, 185-86 (2d

Cir. 2003). The Second Circuit has stated that a medical need is serious if it presents “a

condition of urgency that may result in degeneration or extreme pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation marks and citation

omitted). Among the relevant factors to consider are “[t]he existence of an injury that a

reasonable doctor or patient would find important and worthy of comment or treatment;

the presence of a medical condition that significantly affects an individual’s daily



                                           -5-
activities; or the existence of chronic and substantial pain.” Id. (quoting McGuckin v.

Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

       In cases where medical treatment is given, but is inadequate, “the seriousness

inquiry is narrower.” Salahuddin v. Goord, 467 F.3d at 280. “For example, if the prisoner

is receiving on-going treatment and the offending conduct is an unreasonable delay or

interruption in that treatment, the seriousness inquiry ‘focus[es] on the challenged delay

or interruption in treatment rather than the prisoner’s underlying medical condition

alone.’” Id. (quoting Smith v. Carpenter, 316 F.3d at 185).

       The second prong of the Eighth Amendment analysis in the context of a post-

conviction detainee is a subjective standard requiring the plaintiff to demonstrate that the

defendant acted with the requisite culpable mental state similar to that of criminal

recklessness. Wilson v. Seiter, 501 U.S. at 301-03; Hathaway I, 37 F.3d at 66. A plaintiff

must demonstrate that the defendant acted with reckless disregard to a known substantial

risk of harm. Farmer v. Brennan, 511 U.S. at 836. This requires “something more than

mere negligence . . . [but] something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.” Id. at 835; see also Weyant v.

Okst, 101 F.3d 845, 856 (2d Cir. 1996) (citing Farmer v. Brennan, 511 U.S. at 835).

Further, a showing of medical malpractice is insufficient to support an Eighth

Amendment claim unless “the malpractice involves culpable recklessness, i.e., an act or

a failure to act by the prison doctor that evinces ‘a conscious disregard of a substantial

risk of serious harm.’” Chance v. Armstrong, 143 F.3d at 702 (quoting Hathaway v.



                                            -6-
Coughlin (“Hathaway II”), 99 F.3d 550, 553 (2d Cir. 1996)); see also Hernandez v.

Keane, 341 F.3d 137, 144 (2d Cir. 2003) (citations omitted).

       In the present matter, assuming for purposes of this Motion that Plaintiff had a

sufficiently serious medical need that would satisfy the objective prong of the Eighth

Amendment, there is no dispute as to material facts regarding the subjective prong. To

satisfy this prong Plaintiff must establish that Defendant knew of and disregarded an

excessive risk to Plaintiff’s health. Crosby v. O’Connell, 2010 WL 3909714, at *2

(N.D.N.Y. Sept. 30, 2010). Defendant was a physician assistant at Ulster during the

relevant time period. Dkt. No. 33-1, Switz Decl., ¶ 2. Defendant never saw or treated

Plaintiff while he was housed at Ulster. Id. at ¶ 9. She did make one entry in Plaintiff’s

ambulatory health record on October 6, 2016, after Plaintiff had been seen by a registered

nurse that morning. Id. at ¶¶ 10-11. Defendant noted that according to his medical

records, Plaintiff had cervical spine compression surgery in April 2016, that he was a

New Commit, that he needed to follow up with neurology, and that he should return to

the clinic if his symptoms worsened. Id. Defendant’s understanding is that upon transfer

to his permanent facility, a nurse would review Plaintiff’s medical records and would

refer the note that Plaintiff follow up with neurology to a doctor. Id. at ¶ 12. As

Defendant’s only involvement in Plaintiff’s care was reviewing his records and noting

that he needed to follow up with neurology and should return to clinic if his symptoms

worsened, any involvement she can be said to have had in his care did not constitute

deliberate indifference.



                                           -7-
        To the extent that Plaintiff alleges Defendant was more involved in his care than

discussed above, there is no question of fact as to this issue on this record. Plaintiff’s

deposition testimony makes apparent that he does not have an articulable basis for

asserting that Defendant had played any greater role in his care. When asked why he

included Defendant in the lawsuit, Plaintiff responded, “Well that’s – that’s the – that’s

the head – that’s the person that I put up and the courts agreed and they followed suit.

They didn’t have an issue with taking her name down.” Dkt. No. 32-3, Pl.’s Dep., p. 37.

When then asked how he knew it was her versus anyone else, Plaintiff responded, “I just

know. I just – I just – I just put her name in, I guess.” Id. Plaintiff also testified that he

has no independent recollection of how the lack of pain medication at Ulster related to

something that Defendant did. Id. at p. 67.

        Finally, Plaintiff’s testimony appears to indicate that he believed Defendant may

have been responsible for his care in some supervisory capacity; he testified that

Defendant “oversees all the medical” in Ulster. Id. at p. 26. This appears to be baseless:

Defendant stated in her Declaration that she does not supervise or oversee the medical

staff at Ulster. Switz Decl. at ¶ 16. Plaintiff fails to raise a question of material fact as to

Defendant’s involvement in a supervisory capacity.

        There is therefore no evidence in the record that Defendant acted with the mental

state necessary for a deliberate indifference claim. As such, there is no question of

material fact and the Court recommends the Motion be granted. 2


2
  Defendant also moves for summary judgment on the ground that Plaintiff failed to exhaust his administrative
remedies as to his claim in this case. Dkt. No. 32-1 at pp. 5-9. Since the Court finds that summary judgment is

                                                     -8-
                                            III. CONCLUSION

         WHEREFORE, it is hereby

         RECOMMENDED, that Defendant’s Motion for Summary Judgment (Dkt. No.

32) be GRANTED; and it is

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) 3 days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: January 13, 2020
       Albany, New York




appropriate on the merits of Plaintiff’s Eighth Amendment claim, the Court does not reach Defendant’s exhaustion
argument.
3
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal
holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday.
FED. R. CIV. P. 6(a)(1)(C).

                                                        -9-
